NOTICE OF ALLOWANCE
Reasons for Allowance
Claims 1, 3, 5-8, 11, 12, 15 and 16 are allowed.

While the examiner does not necessarily agree with applicants arguments with regards to ISO 1133 and ASTMD 1238, the examiner agrees that the amendments filed on September 22, 2021 place the application in condition for allowance.

The closest prior art has been set forth on the record.
While Wu does suggest a photovoltaic module comprising a layer element comprising overlapping amounts of (i) a heterophasic polypropylene, (ii) flame retardant, (iii) filler such as talc, (iv) additives and (v) a plastomer, Wu does not teach the claimed flame retardant, and Wu and CN ‘604 suggest the ammonium polyphosphate or aluminum hypophosphite in an amount of less than 60 wt% of a flame retardant product.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768